          Case 1:20-cv-09602-PAE Document 27 Filed 01/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTINA SHANAY BROWN,
                                                        Civil Action No. 1:20-cv-09602
                       Plaintiffs,

               -against-                                NOTICE OF APPEARANCE
UNITED PARCEL SERVICE INC., d/b/a UPS and
AXEL DOE, Individually,

                       Defendant.


       PLEASE TAKE NOTICE that the undersigned hereby appears as counsel on behalf of

Defendant, United Parcel Service Inc., d/b/a UPS in the above-captioned action. Contact

information for the undersigned counsel for the Defendant is as follows:

                                       Shawn Matthew Clark
                                       Littler Mendelson P.C.
                                         900 Third Avenue
                                       New York, NY 10022
                                            212.583.9600
                                       SMClark@littler.com

       Please enter this appearance on the Court’s docket and electronically notify the

undersigned of all filings, notices, motions, etc. at the email address listed above.

       Date: January 19, 2021
             New York, New York
                                                     /s/ Shawn Matthew Clark
                                                     Shawn Matthew Clark
                                                     LITTLER MENDELSON, P.C.
                                                     900 Third Avenue
                                                     New York, NY 10022.3298
                                                     212.583.9600

                                                     Attorneys for Defendant United Parcel Service
                                                     Inc., d/b/a UPS
